DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites the limitation "a ventilation structure" in line 2.  There is a duplicant positive recitation for this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izuru et al (JP2014-105996).

    PNG
    media_image1.png
    425
    712
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    568
    376
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    429
    756
    media_image3.png
    Greyscale


Regarding claim 1, Izuru et al disclose [see Figs. 1, 6 and 10 above] a burn-in chamber (burn-in chamber 2 of Fig. 1), for providing a test temperature of a device under test 
Regarding claim 2, Izuru et al disclose wherein the air flow plate (5) further has a ventilation structure (5C) inclined with respect to an air inlet direction [air direction goes form right to left as shown in Fig. 10 as <-----] .
Regarding claim 3, Izuru et al disclose wherein the ventilation structure (5C) extends toward a bottom side of the guiding plate (14a).
Regarding claim 6, Izuru et al disclose a heater assembly (heater 5d) disposed in the return channel.
Regarding claim 10, Izuru et al disclose wherein the guiding plate (14a) and the air flow plate (5) form a flow channel.

Regarding claim 13, Izuru et al disclose wherein the air is provided by the device under test (6 with 6a) which is placed in the accommodating space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claims 4-5 and 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 4, the primary reason for the allowance of the claim is due to the guiding plate has a triangular surface, and a vertex of the triangular surface is adjacent to the air flow plate. Since claim 5 depends from claim 4, it also has allowable subject matter.
Regarding claim 7, the primary reason for the allowance of the claim is due to wherein the side wall includes a first wall, a second wall and a third wall, wherein the first wall is located between the second wall and the third wall and connected to the second and third walls, and the guiding plate is located between the first wall and the air flow plate. Since claims 8-9 and 11 depend from claim 7, they also have allowable subject matter.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858